Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.     Claims 3, 5, 6, 9, 19, 26, 28 are objected to because of the following informalities: 
	Claim 3, line 2, “load power” should be – the load power—
	Claim 3, line 9, “ a property” should be – the property--
	Claim 5, line 1, “load power” should be – the load power—
Claim 6, line 2, “load power” should be – the load power—
Claim 9, line 2, “load power” should be – the load power—
Claim 19, line 1, “ load power” should be – the load power—
Claim 19, line 6, “ a property” should be – the property—
Claim 23, line 4, “has exceed the threshold” should be – exceeds the threshold value—
Claim 25, line 4, “has exceed the threshold” should be – exceeds the threshold value--
Claim 26, line2-3, “ cause the wireless the wireless power transmitter” should be – cause the wireless power transmitter—
Claim 28, line 2-3, “ load power” should be – the load power—
Claim 28, line 5, “ a property “ should be—the property—
	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

3. Claims 1-9, 14, 18-19, 22-30 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1, 14, 26 recites the limitation “the criteria comprises the load power exceeds a threshold,” which is not described in the specification. (Note that Published Specification (US20210384769A1) para [0104] describes “The power operating point indication may be indicative of a load change meeting a criterion, and specifically the power operating point indication may be indicative of a load change exceeding a threshold, “ not the “ load power exceeds a threshold” recited in the claim.)
Claims 2-9, 18-19, 22-25, 27-30 are rejected for the same reason above because they depend on claim 1, 14, 26.
4. Claim 23 and Claim 25 recite the limitation “the threshold value is a rate of change of power,” which is not described in the specification.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5. Claim 23, 25 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23, 25 recite the limitation “the threshold value is a rate of change of power, and wherein the power operating point indication indicates that that the criterion has been met when a measured change in power level has exceed the threshold,” which renders the claim vague and indefinite. The limitation first recites the threshold value is “rate of change of power,” then recites “a measured change in power level has exceed the threshold,” while the threshold is “ rate of change.”  Assume a change in power level is dP, a rate of change of power would be dP/dt, and they are different in concept and unit, and cannot be compared. And the specification does not provide how this action is performed. For Examination purpose, the claim has been interpreted as “the threshold value is a rate of change of power, and wherein the power operating point indication indicates that that the criterion has been met when a measured change rate of power level has exceed the threshold value.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


6. Claims 1, 3-4, 7, 9, 14, 19, 26, 28 are rejected under 35 U.S.C. 103 as being unpatentable over Kamijo (US 20090127936) in view of Park (US20210036555A1)
With regard to claim 1, Kamijo teaches a power transmitter comprising:
a transmitter coil (e.g., L1, Fig. 2), wherein the transmitter coil is configured to generate a power transfer signal (L1 transfers power to L2, Fig. 2)
a driver circuit (e.g., 26, Fig. 2), wherein the driver circuit is configured to generate a drive signal for the transmitter coil (L1, Fig. 2) so as to generate the power transfer signal (see [0007]);
a foreign object detector (part of control circuit that perform foreign object detection, see [0010] the control circuit performing a foreign object detection process based on load state detection information from the load state detection circuit),
wherein the foreign object detector is configured to perform a foreign object detection operation (see [0010] the control circuit performing a foreign object detection process based on load state detection information from the load state detection circuit),
wherein the foreign object detection operation is configured to detect a presence of a foreign object in response to a property of the drive signal ( wave form of the driving signal, Fig. 6,  Fig. 7A-C[0183] a change in load due to insertion of a foreign object is detected by detecting that the coil end signal CSG  has changed from a signal waveform in which a square wave is predominant to a signal waveform in which a sine wave is predominant, as seen from Fig. 6, see applicant’s specification page 13, 15-25 describes an example the presence of a load may affect the waveform and result in e.g. this changing from approximating a square wave to approximating a sine wave. The foreign object detection may e.g. determine how closely the current or voltage of the drive signal correlates to a square wave or sinewave signal and use this to detect a foreign object, this is the same as described in para [0183] of Kamijo )
a communicator  circuit (e.g., 30, Fig. 8),
wherein the communicator circuit (e.g., 30, Fig. 6) is configured to receive for receiving a power operating point indication (load state of the receiver[0066], see applicant’s specification page 12 line 13-20, the communicate receives the data from the power receiver through sense the variation in the voltage of transmitter coil, which is 30 of Kamijo operates), from a power receiver (during a power transfer phase (the control circuit may perform a secondary foreign object detection process based on the load state detection information from the load state detection circuit after starting the normal power transmission.[0066]),
wherein the power operating point indication represents a load power for a load of the power receiver (load state detection information [0066], see [0235] The secondary foreign object detection after starting normal power transmission can be performed, or whether data transmitted from the power-receiving-side instrument is “0” or “1” can be detected, based on the reference value in a no-load state. As a result, a change in load can be detected efficiently).
Kamijo does not explicitly teach wherein the adapter circuit is configured to adapt the foreign object detection operation in response to the power operating point indication wherein the power operating point indication indicates a change in the load power meeting a criterion, and wherein the criterion comprises the load power exceeding a threshold value.
However, Park teaches the adapter circuit ( e.g., 120, Fig. 4A) is configured to adapt the foreign object detection operation in response to the power operating point indication ( [0431] the wireless power receiver increases load power to RP/2 packet for additional power calibration, and the wireless power receiver request the power transmitter for additional power calibration) and wherein the power operating point indication indicates a change in the load power meeting a criterion ( [0431] receiver’s load power changes from RP/1 to RP/2) , and wherein the criterion comprises the load power exceeding a threshold value ( when the wireless power receiver increases load power to RP/2 packet for additional power calibration, [0431], Here the threshold is RP/2, when the load power exceed RP/2, additional calibration is required).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Kamijo, to configure  the adapter circuit to adapt the foreign object detection operation in response to the power operating point indication wherein the power operating point indication indicates a change in the load power meeting a criterion, and wherein the criterion comprises the load power exceeding a threshold value, as taught by  Park, in order to use additional calibration to reflect the changed state of the load in the calibration state [0388] to make the foreign object detection more accurate.
With regard to claim 3, the combination of Kamijo and Van Wageningen all the limitations of claim 1.
Kamijo does not teach load power indicated by the power operating point indication is targeted load power the adapter circuit is arranged to initiate a calibration process in response to the power operating point indication indicating the change in the target load power meeting the criterion, wherein the calibration process is arranged to determine a calibration parameter for the foreign object detection operation in response to a measurement of a property of the drive signal.
However, Park teaches load power indicated by the power operating point indication is targeted load power ([0387] charge in connected load is targeted power also see [0421] [0422]transmitter perform adjustment under target power and perform calibration) the adapter circuit is arranged to initiate a calibration process in response to the power operating point indication indicating the change in the target load power meeting the criterion ([0387][0388] and[0431] when the wireless power receiver increases load power to RP/2 packet for additional power calibration, [0431], the threshold is RP/2, when the load power exceed RP/2, additional calibration is required) , wherein the calibration process is arranged to determine a calibration parameter for the foreign object detection operation in response to a measurement of a property of the drive signal ([0288] during calibration, the transmitter estimate the power loss to calibrate threshold for FOD based on the transmitted power of the transmitting end, which is a property of the drive signal).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claim 1, to calibrate the transmitter in response to the power operating point indication indicating the change in the target load power meeting the criterion  wherein the calibration process is arranged to determine a calibration parameter for the foreign object detection operation in response to a measurement of a property of the drive signal , as taught by  Park, in order to use additional calibration to reflect the changed state of the load in the calibration state [0388] to make the foreign object detection more accurate.
With regard to claim 4, the combination of Kamijo and Park all the limitations of claim 3, Park further teaches the calibration parameter is a parameter of a detection criterion for detecting the foreign object ([0288]The wireless power transmitter … may calibrate the threshold value for the FOD detection by applying the estimated power loss.)
With regard to Claim 7, the combination of Kamijo and Park all the limitations of claim 1. Kamijo further teaches wherein the power operating point indication is independent of a current power extraction by the power receiver (see claim 1 of Kamijo foreign object detection is based on the load state, not based on power extracted by the receiver, also see [0127] The load state detection circuit 30 (waveform detection circuit) detects the load state of the power-receiving-side instrument (power receiving device or foreign object) also see [0197] load current can be zero while the power receiver still perform the receiving function, therefore the load state is independent of the power extracted by the receiver)
	With regard to claim 9, the combination Kamijo and Park teaches all the limitations power transmitter of claim 1, Kamijo further teaches the power operating point indication is a binary indication (“0”, “1” transmitted from power receiver [0235]) of whether a change in the target power level meets a criterion (The secondary foreign object detection after starting normal power transmission can be performed, or whether data transmitted from the power-receiving-side instrument is “0” or “1” can be detected, based on the reference value in a no-load state. As a result, a change in load can be detected efficiently[0235]) 
Park further teaches load power indicated by the power operating point indication is targeted load power ([0387] charge in connected load is targeted power also see [0421] [0422] transmitter perform adjustment under target power and perform calibration).
With regard to Claim 14, Kamijo teaches a method of operation for a power transmitter (101, Fig. 1), wherein the power transmitter is configured to provide power to a power receiver, (105, Fig. 1) the method comprising:
generating a drive signal (e.g., output of 26, Fig. 2) for a transmitter coil (e.g., L1, Fig. 2) such that the transmitter coil generates (e.g., L1, Fig. 2) a power transfer signal;
executing a foreign object detection operation ( part of control circuit that perform foreign object detection, see [0010] the control circuit performing a foreign object detection process based on load state detection information from the load state detection circuit),to detect a presence of a foreign object in response to a property of the drive signal( wave form of the driving signal, Fig. 6,  Fig. 7A-C[0183] a change in load due to insertion of a foreign object is detected by detecting that the coil end signal CSG  has changed from a signal waveform in which a square wave is predominant to a signal waveform in which a sine wave is predominant, as seen from Fig. 6, see applicant’s specification page 13, 15-25 describes an example the presence of a load may affect the waveform and result in e.g. this changing from approximating a square wave to approximating a sine wave. The foreign object detection may e.g. determine how closely the current or voltage of the drive signal correlates to a square wave or sinewave signal and use this to detect a foreign object; which is the same method described in Kamijo )
receiving a power operating point indication from the power receiver (105) during a power transfer phase(load state of the receiver[0066], see applicant’s specification page 12 line 13-20, the communicate receives the data from the power receiver through sense the variation in the voltage of transmitter coil, which is 30 of Kamijo operates), the control circuit may perform a secondary foreign object detection process based on the load state detection information from the load state detection circuit after starting the normal power transmission.[0066]),
 wherein the power operating point indication represents a load power for a load of the power receiver (( load state detection information [0066]).
Kamijo does not explicitly teach adapt the foreign object detection operation in response to the power operating point indication wherein the power operating point indication indicates a change in the load power meeting a criterion, and wherein the criterion comprises the load power exceeding a threshold value.
However, Park teaches adapt the foreign object detection operation in response to the power operating point indication ( [0431] the wireless power receiver increases load power to RP/2 packet for additional power calibration, and the wireless power receiver request the power transmitter for additional power calibration) and wherein the power operating point indication indicates a change in the load power meeting a criterion ( [0431] receiver’s load power changes from RP/1 to RP/2) , and wherein the criterion comprises the load power exceeding a threshold value ( when the wireless power receiver increases load power to RP/2 packet for additional power calibration, [0431], Here the threshold is RP/2, when the load power exceed RP/2, additional calibration is required).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Kamijo, to adapt the foreign object detection operation in response to the power operating point indication wherein the power operating point indication indicates a change in the load power meeting a criterion, and wherein the criterion comprises the load power exceeding a threshold value, as taught by  Park, in order to use additional calibration to reflect the changed state of the load in the calibration state [0388] to make the foreign object detection more accurate.
With regard to claim 19, the combination of Kamijo and Park all the limitations of claim 14.
Kamijo does not teach load power indicated by the power operating point indication is targeted load power , calibrating the transmitter in response to the power operating point indication indicating the change in the target load power meeting the criterion wherein the calibration comprises determining a calibration parameter for the foreign object detection operation in response to a measurement of a property of the drive signal
However, Park teaches load power indicated by the power operating point indication is targeted load power ([0387] charge in connected load is targeted power also see [0421] [0422]transmitter perform adjustment under target power and perform calibration) calibrating the transmitter in response to the power operating point indication indicating the change in the target load power meeting the criterion ([0387][0388] and[0431] when the wireless power receiver increases load power to RP/2 packet for additional power calibration, [0431], the threshold is RP/2, when the load power exceed RP/2, additional calibration is required) , wherein the calibrating comprises determining a calibration parameter for the foreign object detection operation in response to a measurement of a property of the drive signal ([0288] during calibration, the transmitter estimate the power loss to calibrate threshold for FOD based on the transmitted power of the transmitting end, which is a property of the drive signal).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claim 14, to  configured the load power indicated by the power operating point indication as a target load power, calibrate the transmitter in response to the power operating point indication indicating the change in the target load power meeting the criterion  wherein the calibration process is arranged to determine a calibration parameter for the foreign object detection operation in response to a measurement of a property of the drive signal , as taught by  Park, in order to use additional calibration to reflect the changed state of the load in the calibration state [0388] to make the foreign object detection more accurate.
With regard to Claim 26, Kamijo teaches a non-transitory computer readable medium having stored instructions ( storage in 22, Fig. 2) that when executed by processing circuitry ( 22, Fig. 2) of a wireless power transmitter cause the wireless the wireless power transmitter to 
generate the power transfer signal( L1 transfers power to L2, Fig. 2);
generate a drive signal (e.g., output of 26, Fig. 2) for a transmitter coil (e.g., L1, Fig. 2) such that the transmitter coil generates (e.g., L1, Fig. 2) a power transfer signal;
execute a foreign object detection operation ( part of control circuit that perform foreign object detection, see [0010] the control circuit performing a foreign object detection process based on load state detection information from the load state detection circuit),to detect a presence of a foreign object in response to a property of the drive signal( wave form of the driving signal, Fig. 6,  Fig. 7A-C[0183] a change in load due to insertion of a foreign object is detected by detecting that the coil end signal CSG  has changed from a signal waveform in which a square wave is predominant to a signal waveform in which a sine wave is predominant, as seen from Fig. 6, see applicant’s specification page 13, 15-25 describes an example the presence of a load may affect the waveform and result in e.g. this changing from approximating a square wave to approximating a sine wave. The foreign object detection may e.g. determine how closely the current or voltage of the drive signal correlates to a square wave or sinewave signal and use this to detect a foreign object; which is the same method described in Kamijo )
receive a power operating point indication from the power receiver (105) during a power transfer phase(load state of the receiver[0066], see applicant’s specification page 12 line 13-20, the communicate receives the data from the power receiver through sense the variation in the voltage of transmitter coil, which is 30 of Kamijo operates), the control circuit may perform a secondary foreign object detection process based on the load state detection information from the load state detection circuit after starting the normal power transmission.[0066]),
 wherein the power operating point indication represents a load power for a load of the power receiver (( load state detection information [0066]).
Kamijo does not explicitly teach adapt the foreign object detection operation in response to the power operating point indication wherein the power operating point indication indicates a change in the load power meeting a criterion, and wherein the criterion comprises the load power exceeding a threshold value.
However, Park teaches adapt the foreign object detection operation in response to the power operating point indication ( [0431] the wireless power receiver increases load power to RP/2 packet for additional power calibration, and the wireless power receiver request the power transmitter for additional power calibration) and wherein the power operating point indication indicates a change in the load power meeting a criterion ( [0431] receiver’s load power changes from RP/1 to RP/2) , and wherein the criterion comprises the load power exceeding a threshold value ( when the wireless power receiver increases load power to RP/2 packet for additional power calibration, [0431], Here the threshold is RP/2, when the load power exceed RP/2, additional calibration is required) ( Note Park also teaches processing circuitry of a wireless power transmitter [0153] and non-transitory computer readable medium [0375] memory in transmitter)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Kamijo, to adapt the foreign object detection operation in response to the power operating point indication wherein the power operating point indication indicates a change in the load power meeting a criterion, and wherein the criterion comprises the load power exceeding a threshold value, as taught by  Park, in order to use additional calibration to reflect the changed state of the load in the calibration state [0388] to make the foreign object detection more accurate.
With regard to claim 28, the combination of Kamijo and Park all the limitations of claim 26.
Kamijo does not teach load power indicated by the power operating point indication is targeted load power , instructions further comprising instructions that, when executed by the processing circuity,  cause the wireless power transmitter to determine a calibration parameter for the foreign object detection operation in response to a measurement of a property of the drive signal
However, Park teaches load power indicated by the power operating point indication is targeted load power ([0387] charge in connected load is targeted power also see [0421] [0422]transmitter perform adjustment under target power and perform calibration) instructions further comprising instructions that, when executed by the processing circuity,  cause the wireless power transmitter to determine a calibration parameter for the foreign object detection operation in response to a measurement of a property of the drive signal ([0288] during calibration, the transmitter estimate the power loss to calibrate threshold for FOD based on the transmitted power of the transmitting end, which is a property of the drive signal).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claim 26, to  configured the load power indicated by the power operating point indication as a target load power, determine a calibration parameter for the foreign object detection operation in response to a measurement of a property of the drive signal , as taught by  Park, in order to use additional calibration to reflect the changed state of the load in the calibration state [0388] to make the foreign object detection more accurate.


7. Claims 2, 18, 27 are rejected under 35 U.S.C. 103 as being unpatentable over Kamijo ( US 20090127936)  and Park (US20210036555A1)  in further view of Zettel (US20140324239A1)
With regard to claim 2, the combination of Kamijo and Park
teaches all the limitation of claim 1, but not the power operating point indication is indicative of a future change in the load power.
	However, Zettel teaches the power operating point indication is indicative of a future change in the load power (see abstract, calculating a predicted variability in a customer load on the medical device over a future time period).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 1, to configure the power operating point indication to be indicative of a future change in the load power as taught by Zettle, in order to adapt the system to respond to future power demand, improve the operation efficiency (see [0037] of Zettle and reduce the cost of operation 
With regard to claim 18, the combination of Kamijo and Park
teaches all the limitation of claim 14 but not the power operating point indication is indicative of a future change in the load power.
	However, Zettel teaches the power operating point indication is indicative of a future change in the load power ( see abstract, calculating a predicted variability in a customer load on the medical device over a future time period).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 14, to configure the power operating point indication to be indicative of a future change in the load power as taught by Zettle, in order to adapt the system to respond to future power demand, improve the operation efficiency ( see [0037] of Zettle and reduce the cost of operation 
With regard to claim 27 the combination of Kamijo and Park
teaches all the limitation of claim 26 but not the power operating point indication is indicative of a future change in the load power.
	However, Zettel teaches the power operating point indication is indicative of a future change in the load power ( see abstract, calculating a predicted variability in a customer load on the medical device over a future time period).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 26, to configure the power operating point indication to be indicative of a future change in the load power as taught by Zettle, in order to adapt the system to respond to future power demand, improve the operation efficiency ( see [0037] of Zettle and reduce the cost of operation 

8. Claims 5, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kamijo ( US 20090127936)  and Park (US20210036555A1)  in further view of Van Wageningen (US 20170018977) 
With regard to claim 5, the combination of Kamijo and Park all the limitations of claim 1. Park further teaches load power indicated by the power operating point indication is targeted load power ([0387] charge in connected load is targeted power)
Kamijo does not teach wherein the adapter circuit is configured to bias the foreign object detection operation towards no detection of a foreign object for a time interval in response to the power operating point indication indicating the change in the target load power meets the criterion.
However, Van Wageningen teaches the adapter circuit is arranged to bias the foreign object detection operation towards no detection of a foreign object ( controller decides to ignore the detection outcome, [0255] )for a time interval ( ignore the power loss for a time interval until the next reported power message, [0373]) in response to the power operating point indication indicating the change in the target load power meets the criteria ( load-step/ load dump,[0373]( In case the load-step/dump has taken place, the power transmitter 101 may ignore that the power loss has exceeded the upper threshold until the next reported received power message.[0373] and [0372] teaches If the power loss exceeds the upper threshold, the power transmitter 101 may assume that this is caused by …the appearance of a foreign object near the magnetic field. Because the power loss exceeds the upper is ignored, the detection of the foreign object is therefore ignored based on [0372])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claim 1, to bias the foreign object detection operation towards no detection of a foreign object for a time interval in response to the power operating point indication indicating the change in the target load power meets the criterion, as taught by Van Wageningen, in order to improve its sensitivity to foreign objects while maintaining sufficient threshold to avoid false trigger( see [0361] of Van Wageningen)
With regard to claim 8, the combination of Kamijo and Park all the limitations of claim 1.
Kamijo does not teach wherein the power operating point indication is included in a received power level message, wherein the power level message indicates a power extracted from the power transfer signal by the power receiver
However, Van Wageningen teaches  the power operating point indication is included in a received power level message ( received power estimate, [0033], [0060] received power estimate is used for detection the power loss for foreign object detection) wherein the power level message indicates a power extracted from the power transfer signal by the power receiver (the power receiver estimates its received power e.g. by measuring the rectified voltage and current, multiplying them and adding an estimate of the internal power losses in the power receiver [0033] , this is the extracted power by the power receiver).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claim 1, to configure the power operating point indication to be included in a received power level message, wherein the power level message indicates a power extracted from the power transfer signal by the power receiver, 
as taught by Van Wageningen, in order to use a standard parameter in power loss detection to evaluate the condition of the receiver, make it easy to implement, reduce the integration cost and design effort and satisfy the user’s requirement.

9. Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kamijo ( US 20090127936)  and  Park (US20210036555A1)  in further view of KRUPEZEVIC (WO2019037926A1)
With regard to claim 6, the combination of Kamijo and Park all the limitations of claim 1. Park further teaches load power indicated by the power operating point indication is targeted load power ([0387] charge in connected load is targeted power)
	Kamijo does not teach the adapter circuit is configured to adapt the foreign object detection operation to not detect a foreign object for a time interval in response to the power operating point indication indicating the change in the target load power meets the criterion
However,  KRUPEZEVIC  teaches  wherein the adapter circuit is arranged to adapt the foreign object detection operation to not detect a foreign object  for a time interval ([0060]Depending on whether a value of the energy transfer parameter falls below a, in particular lower, limit, the foreign object detection is suspended in sub-step 56.7 for a defined period of time) in response to the power operating point indication indicating the change in the target load power meeting the criterion  (([0060]Depending on whether a value of the energy transfer parameter falls below a, in particular lower, limit, the foreign object detection is suspended in sub-step 56.7 for a defined period of time see [0055] energy transfer parameter can be a required energy by a customer, and a quality factor Q, The required energy by a customer can be treated as a target load power because energy required by a customer is load targeted by the customer.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claim 1, to  adapt the foreign object detection operation to not detect a foreign object for a time interval in response to the power operating point indication indicating the change in the target load power meeting the criterion ,  as taught by KRUPEZEVIC, in order to only perform the foreign object detection at suitable time, avoid frequent  Interruptions in the wireless energy transmission due to the time of performing foreign object detection, which leads to an overall shortened energy transmission time [0012] of KRUPEZEVIC,

10. Claims 22, 24, 29 are rejected under 35 U.S.C. 103 as being unpatentable over Kamijo ( US 20090127936)  and  Park (US20210036555A1)  in further view of Baarman(US20150207333A1)
With regard to claim 22, the combination of Kamijo and Park all the limitations of claim 1.
Kamijo does not teach the power operating point indication comprises a single one bit indication that indicates a change in the power operating point has occurred, and wherein the adapter circuit is configured to perform a calibration of the foreign object detector in response to the power operating point indication.
	Park teaches wherein the power operating point indication comprises a mode that indicates a change in the power operating point has occurred (“010” indicate received power packet related to RP/2, [0374]) and wherein the adapter circuit is configured to perform a calibration of the foreign object detector in response to the power operating point indication ([0431]. Thereafter, when the wireless power receiver increases load power to RP/2 or greater, additional power calibration may be performed.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claim 1, to configure the power operating point indication comprises a mode information that indicates a change in the power operating point has occurred, to perform a calibration of the foreign object detector in response to the power operating point indication, as taught by  Park, in order to use additional calibration to reflect the changed state of the load in the calibration state [0388] to make the foreign object detection more accurate.
In addition, Baarman teaches about the power operating point indication comprises a single one bit flag ( single communication bit, [0192], and Park teaches about mode information to reflect the power operating point indication).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kamijo and Park, to configure the power operating point to comprise a single one bit flag, as taught by Baarman, in order to reduce the data transfer bandwidth, simplify the data transmitting and satisfy the user’s requirement.
With regard to claim 24, the combination of Kamijo and Park all the limitations of claim 14.
Kamijo does not teach the power operating point indication comprises a single one bit indication that indicates a change in the power operating point has occurred, and wherein the adapter circuit is configured to perform a calibration of the foreign object detector in response to the power operating point indication.
	Park teaches wherein the power operating point indication comprises a mode that indicates a change in the power operating point has occurred (“010” indicate received power packet related to RP/2, [0374]) and wherein the adapter circuit is configured to perform a calibration of the foreign object detector in response to the power operating point indication ([0431] . Thereafter, when the wireless power receiver increases load power to RP/2 or greater, additional power calibration may be performed.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claim 14, to configure the power operating point indication comprises a mode information that indicates a change in the power operating point has occurred, to perform a calibration of the foreign object detector in response to the power operating point indication, as taught by  Park, in order to use additional calibration to reflect the changed state of the load in the calibration state [0388] to make the foreign object detection more accurate.
In addition, Baarman teaches about the power operating point indication comprises a single one bit flag ( single communication bit, [0192], and Park teaches about mode information to reflect the power operating point indication).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kamijo and Park, to configure the power operating point to comprise a single one bit flag, as taught by Baarman, in order to reduce the data transfer bandwidth, simplify the data transmitting and satisfy the user’s requirement.
With regard to claim 29, the combination of Kamijo and Park all the limitations of claim 26.
Kamijo does not teach the power operating point indication comprises a single one bit indication that indicates a change in the power operating point has occurred, and wherein the adapter circuit is configured to perform a calibration of the foreign object detector in response to the power operating point indication.
Park teaches wherein the power operating point indication comprises a mode that indicates a change in the power operating point has occurred (“010” indicate received power packet related to RP/2, [0374]) and wherein the adapter circuit is configured to perform a calibration of the foreign object detector in response to the power operating point indication ([0431] . Thereafter, when the wireless power receiver increases load power to RP/2 or greater, additional power calibration may be performed.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claim 26, to configure the power operating point indication comprises a mode information that indicates a change in the power operating point has occurred, to perform a calibration of the foreign object detector in response to the power operating point indication, as taught by  Park, in order to use additional calibration to reflect the changed state of the load in the calibration state [0388] to make the foreign object detection more accurate.
In addition, Baarman teaches about the power operating point indication comprises a single one bit flag ( single communication bit, [0192], and Park teaches about mode information to reflect the power operating point indication).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kamijo and Park, to configure the power operating point to comprise a single one bit flag, as taught by Baarman, in order to reduce the data transfer bandwidth, simplify the data transmitting and satisfy the user’s requirement.

10. Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Kamijo ( US 20090127936)  and  Park (US20210036555A1)  in further view of  Dimke (US 20180342907 A1)
With regard to claim 30, the combination of Kamijo and Park teaches all the limitations of claim 26, but not the power operating point indication indicates that that the criterion has been met when a charging mode of the receiver has changed 
However, Dimke teaches the power operating point indication indicates that that the criterion has been met when a charging mode of the receiver has changed ([0066] imitate the sensitive calibration for FOD when the current to charging the load is different)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kamijo and Park, to configure the power operating point indication to indicate that that the criterion has been met when a charging mode of the receiver has changed, as taught by Dimke, in order to use additional calibration to reflect the changed state to make the foreign object detection more accurate.

Response to Argument
11. Applicant’s arguments with respect to claim(s) 1, 14, 26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
12. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Meichle (US20180366994A1) teaches calibrate the system based on last FOD results
Nakano (US20160218567A1) teaches about First and second detection methods, based on different detection schemes, may be used to detect and distinguish the presence of foreign matter from misalignment during power transfer operation method may be used while power is supplied to the load. 
Ettes (US20200280220A1) teaches about detect a rate of change in the driving signal property.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINPING SUN whose telephone number is (571)270-1284.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
         If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
        /PINPING SUN/Primary Examiner, Art Unit 2836